Exhibit 10.3

 
SECURITIES ESCROW AGREEMENT
 
THIS SECURITIES ESCROW AGREEMENT (the “Escrow Agreement”), dated as of September
17, 2008, is entered into by and among Sahara Media, Inc., a Delaware
corporation (“Sahara”), the shareholders of Sahara listed on the signature pages
hereto (the “Sahara Escrow Shareholders”), Mac Filmworks, Inc., a Delaware
corporation whose stock is included for quotation on the Over-the-Counter
Bulletin Board (“Pubco”), and Sichenzia Ross Friedman Ference LLP with an
address at 61 Broadway, 32nd Floor, New York, NY 10006 (the “Escrow Agent”).
 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Merger Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Sahara Escrow Shareholders collectively own 13,763,390 shares of
Sahara’s aggregate 18,250,000 issued and outstanding shares of common stock, par
value $0.00001 (“Sahara Common Stock”);
 
WHEREAS, Sahara has entered into a merger agreement (the “Merger Agreement”)
with Pubco and Sahara Media Acquisitions, Inc., a Delaware corporation and a
wholly owned subsidiary of Pubco (the “Acquirer”), pursuant to which, at
Closing, the Acquirer shall be merged into and with Sahara, such that Sahara
shall become a wholly owned subsidiary of Pubco (the “Merger”), and all
outstanding shares of Sahara Common Stock shall automatically be cancelled and
extinguished and converted into the right to receive one share of common stock
of Pubco, par value $0.003 (the “Pubco Common Stock”) for one share of Sahara
Common Stock (the “Acquisition Shares”);
 
WHEREAS, it is a condition precedent to the Closing of the Merger that Sahara
Shareholders shall enter into an escrow agreement pursuant to which 5,000,000 of
the Acquisition Shares shall be held in escrow;
 
WHEREAS, the Sahara Escrow Shareholders have agreed to place the Escrow Shares
(as hereinafter defined) into escrow on the terms and conditions set forth in
this Escrow Agreement in the event Pubco fails to achieve certain performance
thresholds;
 
WHEREAS, Sahara, Pubco and the Sahara Escrow Shareholders have requested that
the Escrow Agent hold the Escrow Shares on the terms and conditions set forth in
this Escrow Agreement and the Escrow Agent has agreed to act as escrow agent
pursuant to the terms and conditions of this Escrow Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I

 
TERMS OF THE ESCROW
 
1.1. The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Escrow Shares as contemplated by
this Agreement.
 
1.2. Within five business days after the Effective Time of the Merger, the
Sahara Escrow Shareholders shall deliver or cause to be delivered to the Escrow
Agent stock certificates evidencing 5,000,000 shares of Pubco Common Stock (the
“Escrow Shares”), in accordance with Schedule A hereto, along with stock powers
executed in blank with signature medallion guaranteed.
 
1.3. The parties hereby agree that the Escrow Shares shall be delivered to the
Sahara Escrow Shareholders, or returned to Pubco for cancellation, based on the
achievement of Pubco performance thresholds as set forth below:
 
(i) In the event that Pubco has launched the online magazine Honeymag.com six
months after the Closing Date (the “First Performance Threshold”), 20% of the
Escrow Shares shall be released to the Sahara Escrow Shareholders. If the First
Performance Threshold is met, within five business days of the date that is six
months after the Closing Date, Pubco and the Sahara Escrow Shareholders shall
provide written instructions to the Escrow Agent instructing the Escrow Agent to
deliver 20% of the Escrow Shares to the Sahara Escrow Shareholders pro rata in
accordance with Schedule A. The Escrow Agent shall deliver such Escrow Shares in
accordance with such instructions. If the First Performance Threshold is not
met, within five business days of the date that is six months after the Closing
Date, Pubco and the Sahara Escrow Shareholders shall provide written
instructions to the Escrow Agent to return 20% of the Escrow Shares to Pubco,
and Pubco shall cancel such Escrow Shares forthwith. The Escrow Agent shall
deliver such Escrow Shares in accordance with such instructions.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) In the event that Pubco has launched the social network Thehivespot.com
seven months after the Closing Date (the “Second Performance Threshold”), 20% of
the Escrow Shares shall be released to the Sahara Escrow Shareholders. If the
Second Performance Threshold is met, within five business days of the date that
is seven months after the Closing Date, Pubco and the Sahara Escrow Shareholders
shall provide written instructions to the Escrow Agent instructing the Escrow
Agent to deliver 20% of the Escrow Shares to the Sahara Escrow Shareholders pro
rata in accordance with Schedule A. The Escrow Agent shall deliver such Escrow
Shares in accordance with such instructions. If the Second Performance Threshold
is not met, within five business days of the date that is six months after the
Closing Date, Pubco and the Sahara Escrow Shareholders shall provide written
instructions to the Escrow Agent to return 20% of the Escrow Shares to Pubco,
and Pubco shall cancel such Escrow Shares forthwith. The Escrow Agent shall
deliver such Escrow Shares in accordance with such instructions.
 
(iii) In the event that, from the period from the launch of the online magazine
Honeymag.com, until nine months after the Closing Date, the average number of
monthly viewer impressions of Pubco’s online magazine Honeymag.com is at least
300,000 (the “Third Performance Threshold”), 20% of the Escrow Shares shall be
released to the Sahara Escrow Shareholders. If the Third Performance Threshold
is met, within five business days of the date that is nine months after the
Closing Date, Pubco and the Sahara Escrow Shareholders shall provide written
instructions to the Escrow Agent instructing the Escrow Agent to deliver 20% of
the Escrow Shares to the Sahara Escrow Shareholders pro rata in accordance with
Schedule A. The Escrow Agent shall deliver such Escrow Shares in accordance with
such instructions. If the Third Performance Threshold is not met, within five
business days after the date that is nine months after the Closing Date, Pubco
and the Sahara Escrow Shareholders shall provide written instructions to the
Escrow Agent to return 20% of the Escrow Shares to Pubco, and Pubco shall cancel
such Escrow Shares forthwith. The Escrow Agent shall deliver such Escrow Shares
in accordance with such instructions.
 
(iv) In the event that Pubco’s social networking site Thehivespot.com has at
least 200,000 registered users on September 30, 2009 (the “Fourth Performance
Threshold”), 20% of the Escrow Shares shall be released to the Sahara Escrow
Shareholders. If the Fourth Performance Threshold is met, within five business
days of September 30, 2009, Pubco and the Sahara Escrow Shareholders shall
provide written instructions to the Escrow Agent instructing the Escrow Agent to
deliver 20% of the Escrow Shares to the Sahara Escrow Shareholders pro rata in
accordance with Schedule A. The Escrow Agent shall deliver such Escrow Shares in
accordance with such instructions. If the Fourth Performance Threshold is not
met, within five business days of September 30, 2009, Pubco and the Sahara
Escrow Shareholders shall provide written instructions to the Escrow Agent to
return 20% of the Escrow Shares to Pubco, and Pubco shall cancel such shares
forthwith. The Escrow Agent shall deliver such Escrow Shares in accordance with
such instructions.
 
(v) In the event that, Pubco either has revenue of at least $1,000,000 for the
year ending December 31, 2009, or accounts receivable of at least $1,000,000 as
of December 31, 2009, as disclosed in Pubco’s audited financial statements
included in Pubco’s Form 10-K for the year ending December 31, 2009 filed with
the Securities and Exchange Commission (the “Fifth Performance Threshold”), 20%
of the Escrow Shares shall be released to the Sahara Escrow Shareholders. If the
Fifth Performance Threshold is met, within five business days after the filing
of Pubco’s Form 10-K for the year ending December 31, 2009, Pubco shall provide
written instructions to the Escrow Agent instructing the Escrow Agent to deliver
20% of the Escrow Shares to the Sahara Escrow Shareholders pro rata in
accordance with Schedule A. The Escrow Agent shall deliver such Escrow Shares in
accordance with such instructions. If the Fifth Performance Threshold is not
met, within five business days after the filing of Pubco’s Form 10-K for the
year ending December 31, 2009, Pubco shall provide written instructions to the
Escrow Agent to return 20% of the Escrow Shares to Pubco, and Pubco shall cancel
such Escrow Shares forthwith. The Escrow Agent shall deliver such Escrow Shares
in accordance with such instructions.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
MISCELLANEOUS
 
2.1 Upon execution of this Agreement, Sahara shall pay Escrow Agent a total of
$5,000 for all services rendered by Escrow Agent hereunder.
 
2.2 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.3 All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine).  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 2), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
If to Escrow Agent:             Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor,
New York, NY 10006
Attention: Marc Ross, Esq.
Tel No.:212-930-9700
Fax No.: 212-930-9725
 
If to Sahara:
Sahara Media, Inc.
75 Franklin Street, 2nd Floor
New York, NY 10013
Tel No. 212-465-3428
Fax No. 212-226-7451
 
 
4

--------------------------------------------------------------------------------

 
 
With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention:  Marc Ross, Esq.
Tel. No.:  212-930-9700
Fax No.:  212-930-9725


If to Pubco:


Mac Filmworks, Inc.
75 Franklin Street, 2nd
FloorNew York, New York 10013
Fax: 212 226-7451
Phone: 212 465-3428




If to the Sahara Escrow Shareholders:


In accordance with the addresses listed on the signature pages hereto.
 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
2.4 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties.
 
2.5 This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated nor may any obligations
hereunder be waived, except by written instrument signed by the parties to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein, provided, however, Section 1.3 of this Agreement may not be
amended without the consent of the Sahara Escrow Shareholders, Pubco, the Escrow
Agent and John Thomas Bridge & Opportunity Fund, which consent may not be
unreasonably withheld.
 
2.6 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
2.7 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York, without regard to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. Any action to enforce, arising out of, or relating in any way to,
any provisions of this Escrow Agreement shall only be brought in a state or
Federal court sitting in New York City, Borough of Manhattan.
 
 
5

--------------------------------------------------------------------------------

 
 
2.8 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by Pubco, the Sahara Escrow Shareholders,
Sahara and the Escrow Agent.
 
2.9 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
2.10 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.11 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud and willful misconduct.
 
2.12 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for Sahara, may continue to act as legal counsel for Sahara from
time to time, and may act as legal counsel for Pubco from time to time,
notwithstanding its duties as the Escrow Agent hereunder. Pubco and the Sahara
Escrow Shareholders, as applicable, consent to the Escrow Agent in such capacity
as legal counsel for Sahara and Pubco, as applicable, and waive any claim that
such representation represents a conflict of interest on the part of the Escrow
Agent. Pubco and the Sahara Escrow Shareholders understand that the Escrow Agent
is relying explicitly on the foregoing provision in entering into this Escrow
Agreement.
 
2.13 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to Pubco and
the Sahara Escrow Shareholders. In the event of any such resignation, Pubco and
the Sahara Escrow Shareholders shall appoint a successor Escrow Agent and the
Escrow Agent shall deliver to such successor Escrow Agent any Escrow Shares and
other documents held by the Escrow Agent. If Pubco and the Sahara Escrow
Shareholders shall fail to appoint a successor Escrow Agent upon resignation of
the Escrow Agent in accordance with this Section 2.13, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (1) to retain in
the Escrow Agent’s possession the Escrow Shares and any other documents or
property held by the Escrow Agent hereunder, until Pubco and the Sahara Escrow
Shareholders appoint a successor Escrow Agent, or (2) to deliver the Escrow
Shares and any other property and documents held by the Escrow Agent hereunder
to a state or Federal court having competent subject matter jurisdiction and
located in the City of New York, Borough of Manhattan, in accordance with the
applicable procedure therefor.
 
 
6

--------------------------------------------------------------------------------

 
 
2.14 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
2.15 It is understood and agreed that should any dispute or question arise with
respect to the delivery and/or ownership or right of possession of the documents
or the Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (1) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the Escrow Shares until such disputes or questions shall have
been settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but the Escrow
Agent shall be under no duty whatsoever to institute or defend any such
proceedings or (2) to deliver the Escrow Shares and any other property and
documents held by the Escrow Agent hereunder to a state or Federal court having
competent subject matter jurisdiction and located in the City of New York,
Borough of Manhattan, in accordance with the applicable procedure therefor.
 
2.16 Pubco, Sahara and the Sahara Escrow Shareholders agree to jointly and
severally indemnify and hold harmless the Escrow Agent and its partners,
employees, agents and representatives from any and all claims, liabilities,
costs or expenses in any way arising from or relating to the duties or
performance of the Escrow Agent hereunder or the transactions contemplated
hereby or by the Merger Agreement other than any such claim, liability, cost or
expense to the extent the same shall have been determined by final, unappealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, fraud or willful misconduct of the Escrow Agent.
 
[Signature Page Follows]
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
17th day of September, 2008.
 
Mac Filmworks, Inc.
                    By:
/s/ Dwayne Deslatte
   
 
   
Name: Dwayne Deslatte
   
 
   
Title: Chief Executive Officer
   
 
 

 
ESCROW AGENT:
                 
Sichenzia Ross Friedman Ference LLP
                    By:
/s/ Marc Ross
   
 
   
Name: Marc Ross
   
 
   
Title: Partner
   
 
 

 
Sahara Media, Inc.
                    By:
/s/ Philmore Anderson IV
   
 
   
Name: Philmore Anderson IV
   
 
   
Title: Chief Executive Officer
   
 
 

 

SAHARA ESCROW SHAREHOLDERS:                   SE, LLC                     By:
/s/ Philmore Anderson IV    
   
 
   
Name: Philmore Anderson IV
   
 
   
Title: Chief Executive Officer
   
 
 

 

Agreed and Accepted with Respect to Section 2.5 hereof:                   John
Thomas Bridge & Opportunity Fund                     By:
/s/ George R. Jarkesy, Jr.
   
 
   
Name: George R. Jarkesy, Jr.
   
 
   
Title: Managing Partner
   
 
 

 
 
8

--------------------------------------------------------------------------------

 
 
 
Schedule A

 
 
Sahara Escrow Shareholder
Escrow Shares
SE, LLC
5,000,000
                               

 
 
 
 
 
 
 
9